DETAILED ACTION
Status of the Application
1.	Claims 1 – 20 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1 – 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, this claim is directed to both an apparatus and method steps of using the apparatus and are therefore indefinite.  See IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  See also, Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claim 1 is directed to both an apparatus and a method based simultaneously requiring the physical structure of an apparatus (lines 1 – 4) and method steps (lines 5 - 19) simultaneously.  A recitation claiming both an apparatus and a method simultaneously is indefinite.
It is recommended that Applicant amend lines 3 – 4 to recite, in part: “causes the system to be configured to:”.  Additionally, the terms “receiving”, “generating”, “causing”, and “detecting” should be amended to state “receive”, “generate”, “cause” and “detect”.
In other words, it is recommended that Applicant amend claim 1 to change the active method steps to a passive functional configuration.  Such an amendment would render claim 1 as an apparatus claim with a functional configuration as opposed to the combination apparatus and method as presently recited. 
Regarding claims 2 – 9, these claims are rejected based on their dependence from claim 1.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 1, this claim is rejected under 35 USC 101 as being directed to neither a "process" nor a "machine," but rather embracing / overlapping two different statutory classes for at least the reasons stated above with regard to the rejection of this claim under 35 USC 112.  See Ex parte Lyell, 17 USPQ2d 1548, 1551 (Bd. Pat. App. & Inter. 1990).
Regarding claims 2 – 9, these claims are rejected based on their dependence from claim 1.

Claim Rejections - 35 USC § 102 / 103
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chaudhri et al. (U.S. Pub. 2017/0357324).
Regarding claim 1, Chaudhri teaches: a system comprising:
a processor (FIG. 1A; paragraph [0060]; CPU 120); and
a memory having instructions thereon, when executed by the processor, causes the system to perform operations (FIG. 1A, 6A; paragraph [0060]; memory 102 stores software programs and/or instructions that are executed by CPU 120 to perform the functions and operations of the device 100 / 600) comprising:
receiving a media content item from a first client device, wherein the first client device is associated with a first user (FIGS. 6A, 8B, 9; paragraphs [0214], [0215], [0222], [0235], [0438]; electronic device 600 provides various features for creating and sending electronic communications to an external device [same or similar type of device].  The device 600 of FIG. 8B is interpreted as the “first client device” associated with a first user and will be referred to as the “first device 600”.  The device 600 of FIG. 9 is interpreted as the “second client device” associated with a second user and will be referred to as the “external [second] device 600”.  External [second] device 600 receives data  from first device 600 in a text message interface.  This data may include camera image data [media content] captured as still pictures and/or video displayed in digital viewfinder 610); 
receiving from the first client device a selection of a haptic overlay to be applied to the media content item, wherein the haptic overlay is associated with a haptic feedback response (FIGS. 1A, 6B, 7C; paragraphs [0215], [0222], [0322]; a first user of the first device 600 may include a visual representation [haptic overlay] that is provided over camera image data [background image] displayed in digital viewfinder 610.  The visual representation [haptic overlay] is created [selected] by a user in drawing area 606.  The “haptic overlay” can optionally include tactile/haptic sensations output by tactile generator 167 that are part of the data transmitted from first device 600 to external [second] device 600 can optionally.  For example, a first user of the first device 600 may include a “haptic overlay” by applying, over a background image, touch input to drawing area 606 that selects a visual representation of a heart that causes the external [second] device 600 to vibrate as the heart is displayed as beating);
generating a modified media content item by overlaying the haptic overlay on the media content item (FIGS. 6B, 7C; paragraph [0215], [0222], [0322]; as set forth above, the first user of the first device 600 may optionally include a “haptic overlay” of visual representations created [selected] by a user in drawing area 606 that is displayed to overlay / overlap a captured background image.  This combination of the background image and the “haptic overlay” together form a “modified media content item”);
causing the modified media content item to be displayed by a second user interface of the second client device (FIG. 9; paragraph [0439], [0447]; the second user of the external [second] device 600 receives message data 704 that includes visual information 706 [modified media content] which includes a captured background image [media content item] and a visual representation [haptic overlay] from the first user of the first device 600.  Visual information 706 [modified media content] is displayed on an interface of external [second] device 600);
detecting a selection of the haptic overlay from the second client device, wherein detecting the selection of the haptic overlay comprises receiving a touch input from the second user on the haptic overlay being displayed on the second user interface (FIG. 9; paragraph [0322], [0447]; the second user of the external [second] device 600 may tap [touch input] the still image of the visual information 706 which activates the playback of the animation and feedback associated with the “haptic overlay” component of the visual information 706.  With regard to the visual information 706 including a heart [haptic overlay], as illustrated in FIG. 9, this playback may include the visual display of the beating heart and a corresponding tactile [haptic] sensation.  Accordingly, the tap on the still image of the visual information 706 results in the second user selecting the “haptic overlay” of the heart for visual and tactile / haptic playback); and
in response to detecting the selection of the haptic overlay, causing the second user interface to generate the haptic feedback response (FIG. 9; paragraphs [0322], [0447]; in response to a touch input on visual information 706 selecting the heart [haptic overlay], playback of the heart is initiated.  This playback includes the visual display of the beating heart and the corresponding tactile sensation [haptic overlay] output by tactile generator [haptic feedback response]).
Chaudhri does not explicitly disclose: receiving from the first client device a selection of a second user, wherein a second client device is associated with the second user.
However, Chaudhri discloses that data, such as the text message with visual representations discussed above, may be sent to a contact 632 from a first user’s address book on first device 600 (FIG. 6G; paragraph [0235]).
This disclosure is sufficient to anticipate the above feature as it is implied that the only way to send data to a specific contact 632 is in response to a user selection of that contact.
Alternatively, it was well-known and conventional, before the effective filing date of Applicant’s claimed invention, for a user of a mobile phone to select, from an address book, a contact [second user] to receive transmitted data at a second [external] device 600 [FIG. 9].  At the very least, it would have been obvious to utilize this well-known and conventional process for selecting a recipient of information from an address book as an obvious means for determining which contact in Chaudhri is to receive the transmitted data.
Regarding claim 10, this claim contains only method recitations that are identical in scope to the functional operations of the system set forth above with regard to claim 1.  Accordingly, this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be provided in this Office Action for the purpose of brevity.
Regarding claim 19, Chaudhri teaches: a non-transitory computer-readable storage medium having stored thereon, instructions when executed by a processor, causes the processor to perform operations (FIG. 1A; paragraph [0060]; memory 102 includes instructions stored thereon that are executed by CPU 120 to perform the functions and operations of the device 100 / 600).
The remainder of this claim is identical in scope to the functional operations of the system set forth above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be provided in this Office Action for the purpose of brevity.
Regarding claims 2 and 11, Chaudhri teaches: wherein the media content item captures a touch input on a first user interface of the first client device (FIGS. 6A, 6E, 7C; paragraphs [0215], [0222], [0326]; a first user of the first device 600 applies a touch inputs 622 on drawing area 606 while the background image [media content item] is displayed on a first user interface of the first device 600.  These touch inputs 622 result in the generation of visual representations [haptic overlay], such as a visual representation of a heart, that causes the external [second] device 600 to vibrate as the heart is displayed as beating.  Additional touch input 650 may be used to determine a duration of the beating heart to either loop or fade-out).
Regarding claims 3 and 12, Chaudhri teaches: wherein generating the modified media content item further comprises overlaying the haptic overlay at a location on the media content item corresponding to the touch input on the first user interface (FIGS. 6A, 6E; paragraphs [0215], [0216], [0222]; as set forth above, a first user of the first device 600 applies a touch inputs 622 on drawing area 606 while the background image [media content item] is displayed on a first user interface of the first device 600.  The location of the touch inputs determines the location of the visual representations, as illustrated in FIG. 6A.  Accordingly, when a user provides touch input to generate a visual representation of a heart [see FIG. 9], the heart overlays the background image [media content item] at allocation correspond to the user’s touch inputs for drawing/selecting the heart).
Regarding claims 4 and 13, Chaudhri teaches: wherein the haptic overlay is displayed in the modified media content item for a predetermined period of time (FIG. 9; paragraphs [0220], [0447]; when the visual representation 706 [modified media content item] is received at the external [second] device 600, the heart is displayed as beating [haptic overlay] for a predetermined period of time before fade-out).
Regarding claims 5, 14, and 20, Chaudhri teaches: wherein the haptic feedback response comprises a vibration pattern (paragraph [0322]; haptic feedback is provided by tactile generator 167 to simulate the beating of a heart).
While Chaudhri does not explicitly disclose that this feedback is caused by vibration, this disclosure implies that the tactile / haptic feedback is caused by vibration which is sufficient to anticipate these claims.
Alternatively, it was well-known and conventional, before the effective filing date of Applicant’s claimed invention, for haptic / tactile feedback of a mobile device to be provide via vibration.  At the very least, it would have been obvious to utilize this well-known and conventional usage of vibrations to generate haptic / tactile feedback an obvious means for tactile feedback that simulates the beating of a heart, as disclosed by Chaudhri.
Regarding claims 6 and 15, Chaudhri teaches: wherein the system to perform the operations further comprising: in response to detecting the selection of the haptic overlay, causing the second user interface to generate an augmentation (FIG. 9; paragraphs [0322], [0447]; in response to a touch input on visual information 706 selecting the heart [haptic overlay], playback [augmentation] of the heart is initiated).
Regarding claims 7 and 16, Chaudhri teaches: wherein the augmentation comprises an overlay, a visual effect, an animation, a sound effect, or any combination thereof (FIG. 9; paragraphs [0322], [0447]; in response to a touch input on visual information 706 selecting the heart [haptic overlay], playback [augmentation] of the heart is initiated.  This playback [augmentation] includes the visual display of the beating heart [animation] and heart beating sound [sound effect]).
Regarding claims 8 and 17, Chaudhri teaches: wherein the augmentation is generated temporarily for a predetermined timeframe (FIG. 9; paragraphs [0220], [0447]; when the visual representation 706 [modified media content item] is received at the external [second] device 600, and playback [augmentation] is initiated, the heart is displayed as beating [haptic overlay] for a predetermined period of time before fade-out).
Regarding claims 9 and 18, Chaudhri teaches: wherein the system to perform the operations further comprising: detecting a predetermined gesture by the first user captured in the modified media content item (FIG. 7E; paragraph [0327]; once the visual representation [haptic overlay] and a background image [media content item] have been combined into a modified media content item, a user may apply a drag-down [predetermined] gesture to the displayed beating heart portion of the “modified media content item”),
wherein the predetermined gesture is associated with a predetermined gesture haptic feedback response or a predetermined gesture augmentation (FIG. 7E; paragraph [0327]; when the drag-down [predetermined] gesture is applied while the heart is displayed, a breaking heart animation [augmentation] is added to the “modified media content item”); and
in response to detecting the predetermined gesture,
causing the second user interface to generate the gesture haptic feedback response, wherein the gesture haptic response is different from the haptic feedback response (This recitation is provided in the alternative and is therefore not a required element), or causing the second user interface to generate the predetermined gesture augmentation ((FIG. 7E; paragraph [0327]; when the drag-down [predetermined] gesture is applied while the heart is displayed, a breaking heart animation [augmentation] is added to the “modified media content item”).
While Chaudhri does not explicitly disclose that the drag-down [predetermined] gesture is applied to the “modified media content item”, this is a logical interpretation of the sequence set forth in Chaudhri, i.e., that the background image [media content] and the beating heart [haptic overlay] are combined into a “modified media content item” and then the user subsequently adds the breaking heart animation [augmentation].
Alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify Chaudhri to apply this augmentation after the generation of the modified media content item.  Such a modification would merely require allowing a user to selectively add additional augmentations at various points of time using the procedures laid out in Chaudhri.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626